EXHIBIT 10.4
 
TRADEMARK SECURITY AGREEMENT
 


This TRADEMARK SECURITY AGREEMENT (this "Trademark Security Agreement") is made
this 2nd day of November, 2012, by and among Grantors listed on the signature
pages hereof (collectively, jointly and severally, "Grantors" and each
individually "Grantor"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("WF"), in
its capacity as agent for the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns in such capacity,
"Agent").
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of November 2, 2012 (as amended, restated, supplemented, or otherwise modified
from time to time, the "Credit Agreement") by and among MGP Ingredients, Inc.,
as parent ("Parent"), MGPI Processing, Inc., MGPI Pipeline, Inc. and MGPI of
Indiana, LLC, as Borrowers ("Borrowers"), the lenders party thereto as "Lenders"
(such Lenders, together with their respective successors and assigns in such
capacity, each, individually, a "Lender" and, collectively, the "Lenders"), and
Agent, the Lender Group has agreed to make certain financial accommodations
available to Borrowers from time to time pursuant to the terms and conditions
thereof; and
 
WHEREAS, the members of the Lender Group and the Bank Product Providers are
willing to make the financial accommodations to Borrowers as provided for in the
Credit Agreement, the other Loan Documents, and the Bank Product Agreements, but
only upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of Lender Group and the Bank Product
Providers, that certain Amended and Restated Guaranty and Security Agreement,
dated as of November 2, 2012 (including all annexes, exhibits or schedules
thereto, as from time to time amended, restated, supplemented or otherwise
modified, the "Guaranty and Security Agreement"); and
 
WHEREAS, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Agent, for the benefit of Lender Group and the Bank
Product Providers, this Trademark Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
 
1.           DEFINED TERMS.  All initially capitalized terms used but not
otherwise defined herein have the meanings given to them in the Guaranty and
Security Agreement or, if not defined therein, in the Credit Agreement, and this
Trademark Security Agreement shall be subject to the rules of construction set
forth in Section 1(b) of the Guaranty and Security Agreement, which rules of
construction are incorporated herein by this reference, mutatis mutandis.
 
2.           GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL.  Each Grantor
hereby unconditionally grants, assigns, and pledges to Agent, for the benefit
each member of the Lender Group and each of the Bank Product Providers, to
secure the Secured
 
 
D-1

--------------------------------------------------------------------------------

 
Obligations, a continuing security interest (referred to in this Trademark
Security Agreement as the "Security Interest") in all of such Grantor's right,
title and interest in and to the following, whether now owned or hereafter
acquired or arising (collectively, the "Trademark Collateral"):
 
(a)           all of its Trademarks and Trademark Intellectual Property Licenses
to which it is a party including those referred to on Schedule I;
 
(b)           all goodwill of the business connected with the use of, and
symbolized by, each Trademark and each Trademark Intellectual Property License;
and
 
(c)           all products and proceeds (as that term is defined in the Code) of
the foregoing, including any claim by such Grantor against third parties for
past, present or future (i) infringement or dilution of any Trademark or any
Trademarks exclusively licensed under any Intellectual Property License,
including right to receive any damages, (ii) injury to the goodwill associated
with any Trademark, or (iii) right to receive license fees, royalties, and other
compensation under any Trademark Intellectual Property License.
 
3.           SECURITY FOR SECURED OBLIGATIONS.  This Trademark Security
Agreement and the Security Interest created hereby secures the payment and
performance of the Secured Obligations, whether now existing or arising
hereafter.  Without limiting the generality of the foregoing, this Trademark
Security Agreement secures the payment of all amounts which constitute part of
the Secured Obligations and would be owed by Grantors, or any of them, to Agent,
the other members of the Lender Group, the Bank Product Providers or any of
them, whether or not they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Grantor.
 
4.           SECURITY AGREEMENT.  The Security Interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Bank
Product Providers, pursuant to the Guaranty and Security Agreement.  Each
Grantor hereby acknowledges and affirms that the rights and remedies of Agent
with respect to the Security Interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Guaranty and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.  To the extent there is any inconsistency between this
Trademark Security Agreement and the Guaranty and Security Agreement, the
Guaranty and Security Agreement shall control.
 
5.           AUTHORIZATION TO SUPPLEMENT.  If any Grantor shall obtain rights to
any new trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new trademarks or renewal or extension of any
trademark registration.   Without limiting Grantors' obligations under this
Section, Grantors hereby authorize Agent unilaterally to modify this Trademark
Security Agreement by amending Schedule I to include any such new trademark
rights of each Grantor.  Notwithstanding the foregoing, no failure to so modify
this Trademark Security Agreement or amend Schedule I shall in any way affect,
invalidate or detract from Agent's continuing security interest in all
Collateral, whether or not listed on Schedule I.
 
6.           COUNTERPARTS.  This Trademark Security Agreement is a Loan
Document.  This Trademark Security Agreement may be executed in any number of
counterparts and by
 
D-2

--------------------------------------------------------------------------------

 
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Trademark Security
Agreement.  Delivery of an executed counterpart of this Trademark Security
Agreement by telefacsimile or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of this
Trademark Security Agreement.  Any party delivering an executed counterpart of
this Trademark Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Trademark Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Trademark Security Agreement.
 
7.           CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
PROVISION.  THIS TRADEMARK SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 25 OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
 
8.           Amendment and Restatement.  This Trademark Security Agreement,
together with the Patent Security Agreement dated as of the date hereof, amends
and restates in its entirety that certain Patent and Trademark Security
Agreement dated as of July 21, 2009 by MGP Ingredients, Inc. in favor of the
Agent (the "Original IP Security Agreement"), and shall not act as a
termination, release or novation of the Original IP Security Agreement.


[signature page follows]
 
 
D-3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.
 
 
GRANTORS:
      MGPI PROCESSING, INC.         By:
/s/ Don Tracy
  Name:
Don Tracy
  Title:
Chief Financial Officer
           
AGENT:
           
WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as
Agent, as Sole Lead Arranger, as Sole Book Runner,
and as a Lender
      By:
/s/ Chris Heckman 
  Name:
Chris Heckman 
   
Its Authorized Signatory

 
 


 
[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]

--------------------------------------------------------------------------------

 
SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
 


Trademark Registrations/Applications
 




MARK
SERIAL NUMBER
REGIS. NUMBER
REGIS. DATE
FIBERRITE
78777970
3259490
07/03/07
TERRATEK
78559882
3265875
07/17/07
FIBERSYM
78448572
3086500
04/25/06
FIBERSYM
78426375
3143069
09/12/06
MGP INGREDIENTS, INC.
78448141
3020190
11/29/05
MIDWEST GRAIN PRODUCTS
78317517
2926087
02/08/05
ARISE
78086949
2681958
01/28/03
WHEATEX
77169737
3450542
06/17/12
MGP INGREDIENTS
76416336
3032619
12/20/05
FOAM PRO
75080773
2083385
07/29/97
WHEATEX
74567025
2076023
07/01/97
MGPI PET-TEX
 
3090027
 
MGPI CHEWTEX
 
3090026
 


